


110 HR 4247 IH: To improve certain compensation, health care, and

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4247
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Smith of
			 Washington (for himself, Mr.
			 Etheridge, Mr. Crowley,
			 Mr. Moran of Virginia,
			 Mr. Gonzalez,
			 Mrs. Gillibrand,
			 Mr. Perlmutter,
			 Mrs. Tauscher,
			 Mr. Taylor, and
			 Mr. Ellsworth) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committees on Ways and
			 Means and Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To improve certain compensation, health care, and
		  education benefits for individuals who serve in a reserve component of the
		  uniformed services, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Strengthening the
			 Transition and Reintegration Of the National Guard and Reserves Act or
			 the STRONGR Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension of transitional health care coverage to one
				year for members of reserve components for mental health care.
					Sec. 3. Increase in amount of basic educational assistance for
				members of the Selected Reserve and members of reserve components supporting
				contingency operations.
					Sec. 4. Nonreduction in pay while Federal employee is serving
				on active duty in a reserve component of the uniformed services.
					Sec. 5. Assistance for State and local governments that
				continue to pay employees who serve on active duty in a reserve component of
				the uniformed services.
					Sec. 6. Active-duty reserve component employee credit added to
				general business credit.
				
			2.Extension of
			 transitional health care coverage to one year for members of reserve components
			 for mental health careSection
			 1145(a) of title 10, United States Code, is amended in paragraph (3)—
			(1)by inserting
			 (A) after (3); and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)In
				addition to the period described in subparagraph (A), transitional health care
				shall be available for an additional 180 days, for mental health care only, to
				a member of a reserve component described in paragraph (2)(B). The additional
				180 days shall begin at the end of the period described in subparagraph
				(A).
					.
			3.Increase in
			 amount of basic educational assistance for members of the Selected Reserve and
			 members of reserve components supporting contingency operations
			(a)Members of
			 Selected Reserve
				(1)Increase in
			 amount of assistanceSection 16131(b) of title 10, United States
			 Code, is amended—
					(A)in paragraph (1),
			 by striking at the following rates and all that follows through
			 the end and inserting at the rate provided under paragraph (2).;
			 and
					(B)in paragraph (2),
			 by striking all and inserting the following:
						
							(2)(A)Educational assistance provided under this
				chapter shall be paid at a rate equal the applicable percentage under
				subparagraph (B) of the rate provided under section 3015(a) of title 38 for an
				approved program of education pursued on a full-time basis.
								(B)The applicable percentage under this
				subparagraph is—
									(i)50 percent for each month in which the
				individual pursues an approved program of education on a full time
				basis;
									(ii)37.5 percent for each month in which
				the individual pursues an approved program of education on a three-quarter-time
				basis;
									(iii)25 percent for each month in which
				the individual pursues an approved program of education on a half-time basis;
				and
									(iv)an appropriately reduced percent, as
				determined under regulations which the Secretary of Veterans Affairs shall
				prescribe, for each month in which the individual pursues an approved program
				of education on less than a half-time basis, except that no payment may be made
				to an individual for a month in which the individual pursues such a program on
				less than a half-time basis if tuition assistance is otherwise available to the
				individual for such pursuit from the military department
				concerned.
									.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply with
			 respect to an educational assistance allowance under section 16131(b) of such
			 title paid for months beginning after the date of the enactment of this
			 Act.
				(b)Reserve
			 components supporting contingency operations
				(1)Increase in
			 amountSection 16162(c)(4) of title 10, United States Code, is
			 amended—
					(A)in subparagraph
			 (A) by striking 40 percent and inserting 60
			 percent; and
					(B)in subparagraph
			 (B) by striking 60 percent and inserting 70
			 percent.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply with
			 respect to an educational assistance allowance under section 16162(c)(4) of
			 such title paid for months beginning after the date of the enactment of this
			 Act.
				4.Nonreduction in
			 pay while Federal employee is serving on active duty in a reserve component of
			 the uniformed services
			(a)In
			 generalSubchapter IV of chapter 55 of title 5, United States
			 Code, is amended by adding at the end the following new section:
				
					5538.Nonreduction
				in pay while serving on active duty in a reserve component
						(a)An employee who is
				also a member of a reserve component and is absent from a position of
				employment with the Federal Government under a call or order to serve on active
				duty for a period of more than 30 days shall be entitled to receive, for each
				pay period described in subsection (b), an amount equal to the amount by
				which—
							(1)the amount of
				civilian basic pay that would otherwise have been payable to the employee for
				such pay period if the employee’s civilian employment with the Government had
				not been interrupted by the service on active duty, exceeds (if at all)
							(2)the amount of
				military compensation that is payable to the employee for the service on active
				duty and is allocable to such pay period.
							(b)(1)Amounts under this
				section shall be payable with respect to each pay period (which would otherwise
				apply if the employee’s civilian employment had not been interrupted) that
				occurs—
								(A)while the employee serves on active
				duty for a period of more than 30 days;
								(B)while the employee is hospitalized
				for, or convalescing from, an illness or injury incurred in, or aggravated
				during, the performance of such active duty; or
								(C)during the 14-day period beginning at
				the end of such active duty or the end of the period referred to in
				subparagraph (B).
								(2)Paragraph (1) shall not apply with
				respect to a pay period for which the employee receives civilian basic pay
				(including by taking any annual, military, or other paid leave) to which the
				employee is entitled by virtue of the employee’s civilian employment with the
				Government.
							(c)Any amount payable
				under this section to an employee shall be paid—
							(1)by the employing
				agency of the employee;
							(2)from the
				appropriation or fund that would be used to pay the employee if the employee
				were in a pay status; and
							(3)to the extent
				practicable, at the same time and in the same manner as would civilian basic
				pay if the employee’s civilian employment had not been interrupted.
							(d)In consultation
				with Secretary of Defense, the Office of Personnel Management shall prescribe
				such regulations as may be necessary to carry out this section.
						(e)(1)In consultation with the
				Office, the head of each agency referred to in section 2302(a)(2)(C)(ii) shall
				prescribe procedures to ensure that the rights under this section apply to the
				employees of such agency.
							(2)The Administrator of the Federal
				Aviation Administration shall, in consultation with the Office, prescribe
				procedures to ensure that the rights under this section apply to the employees
				of that agency.
							(f)For the purpose of
				this section—
							(1)the terms
				active duty for a period of more than 30 days,
				member, and reserve component have the meanings given
				such terms in section 101 of title 37;
							(2)the term
				civilian basic pay includes any amount payable under section
				5304;
							(3)the term
				employing agency, as used with respect to an employee entitled to
				any payments under this section, means the agency or other entity of the
				Government (including an agency referred to in section 2302(a)(2)(C)(ii)) with
				respect to which the employee has reemployment rights under chapter 43 of title
				38; and
							(4)the term
				military compensation has the meaning given the term
				pay in section 101(21) of title
				37.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 5537 the following new item:
				
					
						5538. Nonreduction in pay while serving on
				active duty in a reserve
				component.
					
					.
			(c)Application of
			 amendmentSection 5538 of title 5, United States Code, as added
			 by subsection (a), shall apply with respect to pay periods (as described in
			 subsection (b) of such section) beginning on or after the date of the enactment
			 of this Act.
			5.Assistance for State
			 and local governments that continue to pay employees who serve on active duty
			 in a reserve component of the uniformed services
			(a)In
			 generalChapter 17 of title 37, United States Code, is amended by
			 adding at the end the following new section:
				
					911.Assistance for
				State and local governments that continue to pay employees who serve on active
				duty
						(a)Continuation of
				civilian basic payIt is the purpose of this section to encourage
				States and local governments to continue to pay a portion of the civilian
				compensation of those employees who are also members of a reserve component and
				are absent from a position of employment with the State or local government
				under a call or order to serve on active duty for a period of more than 30 days
				so that the employees receive compensation in an amount that, when taken
				together with their military pay, is at least equal to their civilian
				compensation.
						(b)Reimbursement
				offered(1)At
				the request of a State or local government that continues to pay all or a
				portion of the civilian compensation of an employee described in subsection
				(a), the Secretary concerned shall reimburse the State or local government for
				50 percent of the civilian compensation paid by the State or local government
				for each pay period described in subsection (c), but not to exceed 50 percent
				of the difference (if any) between—
								(A)the amount of civilian compensation
				that would otherwise have been payable to the employee for such pay period if
				the employee’s civilian employment with the State or local government had not
				been interrupted by the service on active duty; and
								(B)the amount of military pay that is
				payable to the employee for the service on active duty and is allocable to such
				pay period.
								(2)If the pay periods described in
				subsection (c) extend more than nine consecutive months after the first day of
				the first month during which the employee began to serve on active duty for a
				period of more than 30 days, the reimbursement rate shall become 100 percent
				for the subsequent payments. However, as is the case under paragraph (1),
				reimbursement shall be provided only for the difference (if any)
				between—
								(A)the amount of civilian compensation
				that would otherwise have been payable to the employee for such pay period if
				the employee’s civilian employment with the State or local government had not
				been interrupted by the service on active duty; and
								(B)the amount of military pay that is
				payable to the employee for the service on active duty and is allocable to such
				pay period.
								(c)Pay
				periodsReimbursement shall be provided under this section with
				respect to each pay period (which would otherwise apply if the employee’s
				civilian employment had not been interrupted) that occurs—
							(1)while the employee
				serves on active duty for a period of more than 30 days;
							(2)while the employee
				is hospitalized for, or convalescing from, an illness or injury incurred in, or
				aggravated during, the performance of such active duty; or
							(3)during the 14-day
				period beginning at the end of such active duty or the end of the period
				referred to in subparagraph (B).
							(d)Effect of
				failure To return to employment(1)If an employee described
				in subsection (a), with respect to whom reimbursement is provided to a State or
				local government under this section, fails to report or apply for employment or
				reemployment with the State or local government by the end of the period
				referred to in subsection (c)(3), the employee shall refund to the Secretary
				concerned the total amount of the reimbursement provided with respect to the
				employee.
							(2)Subject to paragraph (3), an
				obligation to refund moneys to the United States imposed under paragraph (1) is
				for all purposes a debt owed to the United States.
							(3)The Secretary concerned may waive, in
				whole or in part, a refund required under paragraph (1) if the Secretary
				concerned determines that recovery would be against equity and good conscience
				or would be contrary to the best interests of the United States.
							(4)A discharge in bankruptcy under title
				11 that is entered less than five years after the end of the period referred to
				in subsection (c)(3) does not discharge the employee from a debt arising under
				paragraph (1). This paragraph applies to any case commenced under title 11
				after the date of the enactment of this section.
							(e)RegulationsThe
				Secretaries concerned shall prescribe regulations to carry out this
				section.
						(f)DefinitionsIn
				this section:
							(1)The term
				civilian compensation means the wages or salary that an employee
				of a State or local government normally receives from the employee’s employment
				by the State or local government.
							(2)The term
				local government means an agency or political subdivision of a
				State.
							(3)The term
				military pay has the meaning given the term pay in
				section 101(21) of this title.
							(4)The term
				State means each of the several States of the United States, the
				District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin
				Islands, and other territories or possessions of the United
				States.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 title 37, is amended by inserting after the item relating to section 909 the
			 following new item:
				
					
						911. Assistance for State and local
				governments that continue to pay employees who serve on active
				duty.
					
					.
			(c)Application of
			 amendmentSection 911 of title 37, United States Code, as added
			 by subsection (a), shall apply with respect to pay periods (as described in
			 subsection (b) of such section) beginning on or after the date of the enactment
			 of this Act.
			6.Active-duty
			 reserve component employee credit added to general business credit
			(a)Addition of
			 creditSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45N.Active-duty
				reserve component employee credit
						(a)General
				ruleFor purposes of section 38, in the case of an employer, the
				active-duty reserve component employee credit determined under this section for
				the taxable year is an amount equal to 50 percent of the compensation paid by
				the employer to an employee who is also a member of a reserve component during
				the taxable year when the employee was absent from employment for a reason
				described in subsection (b).
						(b)LimitationThe
				amount allowed as a credit under subsection (a) shall not exceed 50 percent of
				the difference (if any) between—
							(1)the amount of
				compensation that would otherwise have been payable to the employee during such
				absence if the employee’s employment with the employer had not been interrupted
				by the employee’s absence; and
							(2)the amount of
				military pay that is payable to the employee during the absence.
							(c)Covered pay
				periodsSubsection (a) shall apply with respect to an employee
				who is also a member of a reserve component—
							(1)while the employee
				serves on active duty for a period of more than 30 days;
							(2)while the employee
				is hospitalized for, or convalescing from, an illness or injury incurred in, or
				aggravated during, the performance of such active duty; or
							(3)during the 14-day
				period beginning at the end of such active duty or the end of the period
				referred to in paragraph (2).
							(d)Days not taken
				into accountNo credit shall be allowed under subsection (a) with
				respect to an employee on any day on which the employee was not scheduled to
				work (for a reason other than such service on active duty) and ordinarily would
				not have worked.
						(e)DefinitionsFor
				purposes of this section—
							(1)The terms
				active duty for a period of more than 30 days,
				member, and reserve component have the meanings given
				such terms in section 101 of title 37, United States Code.
							(2)The term
				compensation means any remuneration for employment, whether in
				cash or in kind, which is paid or incurred by a taxpayer and which is
				deductible from the taxpayer’s gross income under section
				162(a)(1).
							.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(32)the active-duty
				reserve component employee credit determined under section
				45N(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45M the following new item:
				
					
						Sec. 45N. Active-duty reserve component employee
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
